Citation Nr: 1738141	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-33 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for idiopathic hypersomnia (claimed as narcolepsy).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1992 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for idiopathic hypersomnia and assigned an initial 30 percent disability rating, effective February 28, 2012.

In October 2016, the Board remanded the matter for the purpose of affording the Veteran his requested Board videoconference hearing.  In a November 2016 statement, however, the Veteran indicated that he wished to withdraw his request for a hearing.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the February 2013 rating decision on appeal, the RO granted service connection for idiopathic hypersomnia and assigned an initial 30 percent disability rating by analogy to dysthymia.  See 38 C.F.R. § 4.130, Diagnostic Code 9433.  

The Veteran appealed the RO's decision, arguing that his service-connected idiopathic hypersomnia should be rated under the Diagnostic Code for narcolepsy, as the symptoms of his service-connected disability more closely approximated that condition as opposed to a mental disorder.  

In April 2016, the Board sought an advisory medical opinion on the analogous diagnostic code for rating purposes for the Veteran's idiopathic hypersomnia, which does not have its own rating code in the Code of Federal Regulations (C.F.R.).  Specifically, the Board requested that a somnologist review and compare the disability picture presented by the Veteran's hypersomnia with the criteria for rating narcolepsy (DCs 8108 and 8911) and those for rating dysthymia (DC 9433 and the General Formula for Rating Mental Disorders).  The VHA request also asked for an identification of the manifestations of the hypersomnia shown by the factual evidence in the record, including "sleep attacks" claimed to be equivalent to petit mal seizures over 10 times per week.

In November 2016, a specialist in pulmonary critical care and sleep medicine provided an advisory medical opinion to the Board.  The physician's findings were that epileptic petit mal seizures were defined in the C.F.R. as a "brief interruption in consciousness" and that that definition was comparable to the "sleep attacks" the Veteran reports, and is also a symptom found in those suffering from narcolepsy.  In his evaluation of DC 9433, the physician noted that "chronic sleep impairment" is mentioned as a symptom of dysthymia, but that it is one of many possible symptoms in the mental disorder rating criteria.  He noted that The International Classification of Sleep Disorder's Third Edition classifies idiopathic hypersomnia under the Central Disorders of Hypersomnia along with narcolepsy, type I and II.  Therefore, he concluded that the Veteran's service-connected idiopathic hypersomnia is more similar to narcolepsy versus a mental health disorder and he would recommend using the narcolepsy criteria to rate the Veteran's service-connected disability, rather than a mental health disorder.

Based on these recommendations, the Board finds it necessary to remand for a new VA examination to provide sufficient findings for the pertinent schedular criteria.  38 C.F.R. § 3.159(c)(4)(C)(iii); see also Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).

In addition, the Board observes that the Veteran is also service-connected for obstructive sleep apnea, for which he is in receipt of a 50 percent disability rating under Diagnostic Code 6847.  Under that Diagnostic Code, a 30 percent rating is assigned for persistent day-time hypersomnolence.  A 50 percent rating is assigned when the condition also requires the use of a breathing assistance device such as a CPAP machine.  Given these criteria, a medical opinion is also necessary to ensure that distinct and separate disability evaluations may be assigned without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain clinical records pertaining to the Veteran from the San Diego VA Medical Center (VAMC) for the period from February 2012 to the present.  

2.  The Veteran should be afforded a VA medical examination for the purpose of determining the nature and severity of his service-connected idiopathic hypersomnia.  Access to the Veteran's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

In particular, the examiner should review the history of the Veteran's "sleep attacks" (i.e. the equivalent of "brief interruptions in consciousness") and determine the approximate frequency of episodes shown.  

The Veteran is also service-connected for obstructive sleep apnea.  Thus, the examiner should provide an opinion, with supporting rationale, as to whether the Veteran exhibits hypersomnolence or "sleep attacks" associated with his service-connected idiopathic hypersomnia which are separate and distinct from the hypersomnolence associated with his service-connected sleep apnea and, if so, the extent and frequency of such distinct and separate sleep attacks.  

A complete rationale should be provided for any opinion rendered.  

3.  Thereafter, the RO should readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






